                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

VENNIS P. BROWN, SR.,                            )
                                                 )
               Plaintiff,                        )
                                                 )
         v.                                      )         No. 1:19-CV-33 PLC
                                                 )
DUNKLIN COUNTY, et al.,                          )
                                                 )
               Defendants.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Vennis P. Brown, an inmate at

the Eastern Reception, Diagnostic and Correctional Center (“ERDCC”), for leave to commence

this civil action without prepayment of the required filing fee. Having reviewed the motion and

the financial information submitted in support, the Court has determined to grant the motion, and

assess an initial partial filing fee of $1.75. See 28 U.S.C. § 1915(b)(1). Additionally, for the

reasons discussed below, the Court will give plaintiff the opportunity to file an amended

complaint.

                                    Initial Partial Filing Fee

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis

is required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s
account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average monthly deposit of $8.75. The Court will therefore assess an initial partial filing fee

of $1.75, which is twenty percent of plaintiff’s average monthly deposit.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.

An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams,

490 U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it

does not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered

within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)
                                                  2
(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints

must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,

623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not

alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to

excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508 U.S.

106, 113 (1993).

                                           Background

        On February 15, 2019, plaintiff, a former pretrial detainee at Dunklin County Jail, filed

the instant action pursuant to 42 U.S.C. § 1983 alleging violations of his civil rights. Plaintiff

named the following individuals and entities as defendants in this action: Dunklin County;

Ashley Grisham; Unknown Pewitt; Nicole Green; and Gina Whitlock. Plaintiff named

defendants in both their individual and official capacities.

       Plaintiff failed to fill out the Statement of Claim section in his complaint. Instead,

plaintiff attached four copies of “sick call request forms” to his complaint, dated February and

March of 2018, indicating that the Dunklin County Jail doctor did not believe he was diabetic but

he needed diabetic supplies.

       In his request for relief, plaintiff seeks $2.3 million dollars. He states that he believes he

has not received proper medical care and he has been subjected to emotional distress.

                                          The Complaint

       As currently plead, the complaint is subject to dismissal. First, plaintiff has not filled out

the “Statement of Claim,” section of the complaint. Thus, he has not included any factual

allegations in the complaint stating how he believes defendants were deliberately indifferent to

his serious medical needs. To state a claim for medical mistreatment, plaintiff must plead facts



                                                  3
sufficient to indicate a deliberate indifference to serious medical needs. Estelle v. Gamble, 429

U.S. 97, 106 (1976); Camberos v. Branstad, 73 F.3d 174, 175 (8th Cir. 1995). Allegations of

mere negligence in giving or failing to supply medical treatment will not suffice. Estelle, 429

U.S. at 106. In order to show deliberate indifference, plaintiff must allege that he suffered

objectively serious medical needs and that defendants actually knew of but deliberately

disregarded those needs. Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997).

       The complaint also fails to adequately allege facts showing how each named defendant

was personally aware of and disregarded a substantial risk to plaintiff’s health or safety.

“Liability under § 1983 requires a causal link to, and direct responsibility for, the deprivation of

rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990), see also Martin v. Sargent,

780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983 where plaintiff fails to

allege defendant was personally involved in or directly responsible for incidents that injured

plaintiff). Plaintiff cannot hold the defendants liable simply because they held supervisory or

administrative positions. See Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (claims sounding in

respondeat superior are not cognizable under § 1983).

       The Court will give plaintiff the opportunity to file an amended complaint to set forth his

claims for relief. Plaintiff is advised that the amended complaint will replace the original. E.g.,

In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir.

2005). Plaintiff must submit the amended complaint on a court-provided form, and he must

comply with the Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires

plaintiff to set forth a short and plain statement of the claim showing entitlement to relief, and it

also requires that each averment be simple, concise and direct. Rule 10 requires plaintiff to state




                                                 4
his claims in separately numbered paragraphs, each limited as far as practicable to a single set of

circumstances. Plaintiff must type, or very neatly print, the amended complaint.

         In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of the defendant or defendants he wants to sue. Plaintiff should

also indicate whether he intends to sue the defendant in his or her individual capacity, official

capacity, or both.1 Plaintiff should avoid naming anyone as a defendant unless that person is

directly related to his claim.

         In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write the specific

facts supporting his claim or claims against the defendant. If plaintiff is suing more than one

defendant, he should proceed in the same manner with each one, separately writing each

individual defendant’s name and, under that name, in numbered paragraphs, the factual

allegations supporting his claim or claims against that defendant. Plaintiff should only include

claims that arise out of the same transaction or occurrence, or simply put, claims that are related

to each other. See Fed. R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single

defendant, and set forth as many claims as he has against him or her. See Fed. R. Civ. P. 18(a).

Plaintiff’s failure to make specific factual allegations against any defendant will result in that

defendant’s dismissal.

         Accordingly,




   1
     The failure to sue a defendant in his or her individual capacity may result in the dismissal of that defendant.
Additionally, to state a claim against a municipality or a government official in his or her official capacity, a plaintiff
must allege that a policy or custom of the government entity is responsible for the alleged constitutional violation.
Monell v. Dep’t of Social Services, 436 U.S. 658, 690-91 (1978). The instant complaint does not contain any
allegations that a policy or custom of a government entity was responsible for the alleged violations of plaintiff’s
constitutional rights.


                                                            5
       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.75 within

thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance payable

to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an

original proceeding.

       IT IS FURTHER ORDERED that the Clerk is directed to mail to plaintiff a blank copy

of the Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint within

thirty (30) days of the date of this Order.

       Plaintiff’s failure to timely comply with this Order may result in the dismissal of this

case, without prejudice and without further notice.

       Dated this      29th   day of July, 2019.



                                                   \s\ Jean C. Hamilton
                                                   JEAN C. HAMILTON
                                                   UNITED STATES DISTRICT JUDGE




                                                   6
